248 U.S. 112 (1918)
PAYNE ET AL.
v.
STATE OF KANSAS EX REL. BREWSTER, ATTORNEY GENERAL.
No. 49.
Supreme Court of United States.
Argued November 15, 1918.
Decided December 9, 1918.
ERROR TO THE SUPREME COURT OF THE STATE OF KANSAS.
Mr. Ray Campbell, with whom Mr. J. Graham Campbell was on the brief, for plaintiffs in error.
Mr. J.L. Hunt, Assistant Attorney General of the State of Kansas, with whom Mr. S.M. Brewster, Attorney General of the State of Kansas, Mr. S.N. Hawkes and Mr. T.F. Railsback, Assistant Attorneys General of the State of Kansas, were on the brief, for defendant in error.
Memorandum opinion by MR. JUSTICE McREYNOLDS.
The validity of c. 371, Laws of Kansas, 1915  "An act in relation to the sale of farm produce on commission"  is challenged by certain grain dealers carrying on business in that State. It forbids the sale of farm produce on commission without an annual license, to be procured from the State Board of Agriculture upon a proper showing as to character, responsibility, etc., and a bond conditioned to make honest accounting. A fee of ten dollars is required.
*113 Plaintiffs in error maintain that the statute is class legislation which abridges their rights and privileges, that it deprives them of the equal protection of the laws and also of their property without due process of law  all in violation of the Fourteenth Amendment.
Manifestly, the purpose of the State was to prevent certain evils incident to the business of commission merchants in farm products by regulating it. Many former opinions have pointed out the limitations upon powers of the States concerning matters of this kind, and we think the present record fails to show that these limitations have been transcended. Rast v. Van Deman & Lewis Co., 240 U.S. 342; Brazee v. Michigan, 241 U.S. 340; Adams v. Tanner, 244 U.S. 590.
The judgment of the court below is
Affirmed.